Title: To Thomas Jefferson from Anonymous, 16 February 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Vermont Arlington Feby. 16th. 1808 
                  
                  Look out sharp for it is a dark day—
                  Sir—please to proclaim to all nations that you will not help a Nation to fite an other but if any Nation or Nations invade the Eunited States of America we will defend our selves as well as we can
                   these from the Old man and boy—
               